ICJ_092_GabcikovoNagymaros_HUN_SVK_1993-07-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 14 JULY 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 14 JUILLET 1993
Official citation :

Gabéikovo-Nagymaros Project (Hungary/ Slovakia),
Order of 14 July 1993, LC.J. Reports 1993, p. 319

Mode officiel de citation :

Projet Gabcikovo-Nagymaros (Hongrie/Slovaquie),
ordonnance du 14 juillet 1993, C.I.J. Recueil 1993, p. 319

 

Sales number
ISSN 0074-4441 N° de vente : 638
ISBN 92-1-070697-8

 

 

 
319

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1993

14 juillet 1993

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président:
MM. Aco, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERA-
MANTRY, RANJEVA, AJIBOLA, HERCZEGH, juges; M. VALENCIA-
Ospina, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 40 et 48 du Statut de la Cour et les articles 39, 40, 44 et 46
de son Réglement,

Vu la notification conjointe, datée du 2 juillet 1993 et reçue au Greffe le
même jour, par laquelle l'ambassadeur de la République de Hongrie
auprès des Pays-Bas et le chargé d’affaires de la République slovaque
auprès des Pays-Bas ont transmis au Greffier le texte original d’un
compromis entre lesdits Etats, signé et ratifié à Bruxelles respectivement
le 7 avril 1993 et le 28 juin 1993,

Rend l'ordonnance suivante:

Considérant que ledit compromis expose notamment que des contesta-
tions ont surgi entre la République fédérative tchéque et slovaque et la
République de Hongrie concernant l’application et la terminaison du
traité signé à Budapest le 16 septembre 1977, relatif à la construction et au
fonctionnement du système de barrage de Gabtikovo-Nagymaros, ainsi

4

1993
14 juillet
Rôle général
n° 92
PROJET GABCIKOVO-NAGYMAROS (ORDONNANCE 14 VII 93) 320

que la construction et le fonctionnement de la «solution provisoire», et
que la République slovaque est l’unique Etat successeur de la République
fédérative tchèque et slovaque en ce qui concerne les droits et obligations
relatifs au projet Gabtikovo-Nagymaros;

Considérant que par ledit compromis les Parties soumettent à la Cour,
pour décision, les questions qui y sont définies et la prient également de
déterminer «les conséquences juridiques, y compris les droits et obliga-
tions pour les Parties, de l’arrêt qu’elle rendra» sur lesdites questions;

Considérant que, conformément aux dispositions du paragraphe 3 de
l'article 40 du Règlement de la Cour, la République de Hongrie et la
République slovaque ont fait connaître à la Cour qu’elles ont nommé
respectivement M. Janos Martonyi et M. Peter Tomka comme agents;

Considérant que le paragraphe 2 de l’article 3 du compromis indique
que les Parties prient la Cour de bien vouloir ordonner que la procédure
écrite comprenne les pièces suivantes :

a) un mémoire présenté par chacune des Parties au plus tard dix mois
après la date de la notification du compromis au Greffier de la Cour;

b) un contre-mémoire présenté par chacune des Parties au plus tard
sept mois après la date à laquelle chacune aura reçu la copie certifiée
conforme du mémoire de l’autre Partie:

c) une réplique présentée par chacune des Parties dans les délais que la
Cour indiquera;

et que la Cour pourra, si elle le juge utile, demander aux Parties de déposer

des pièces de procédure écrite supplémentaires,

Fixe comme suit la date d’expiration des délais pour le dépôt des
premières pièces de la procédure écrite en l’espéce:

Pour le dépôt d’un mémoire par chacune des Parties, le 2 mai 1994;

Pour le dépôt d’un contre-mémoire par chacune des Parties, le 5 dé-
cembre 1994:

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatorze juillet mil neuf cent quatre-vingt-treize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Hongrie et au Gouvernement de la République slovaque.

Le Président,
(Signé) R. Y. JENNINGS.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.
